Case 15-40344        Doc 31     Filed 12/07/18     Entered 12/07/18 14:00:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40344
         Jason N Roffman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/25/2015.

         2) The plan was confirmed on 01/22/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/12/2017, 08/03/2017.

         5) The case was completed on 09/05/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $159,400.00.

         10) Amount of unsecured claims discharged without payment: $26,063.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40344       Doc 31         Filed 12/07/18    Entered 12/07/18 14:00:14                 Desc         Page 2
                                                    of 3



 Receipts:

         Total paid by or on behalf of the debtor               $91,515.59
         Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                     $91,515.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $5,116.43
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $7,116.43

 Attorney fees paid and disclosed by debtor:                  $2,000.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP       Secured             0.00          0.00             0.00           0.00       0.00
 CHARTER COMMUNICATIONS            Unsecured          79.26         79.26            79.26          44.25       0.00
 DISCOVER STUDENT LOANS            Unsecured     26,528.00     24,108.66        24,108.66      24,108.66        0.00
 ECAST SETTLEMENT CORPORATION      Unsecured            NA       5,809.01         5,809.01      3,243.26        0.00
 FIRSTMARK SERVICES                Unsecured      5,809.01       4,650.60         4,650.60      2,596.51        0.00
 NAVIENT SOLUTIONS INC             Unsecured            NA     40,031.06        40,031.06      22,349.99        0.00
 PACIFIC GAS & ELECTRIC            Unsecured         164.88        164.88           164.88          92.06       0.00
 RASH CURTIS SIERRA VISTA HOSPIT   Unsecured         563.19           NA               NA            0.00       0.00
 SOUTHWEST RAPID REWARDS VISA      Unsecured     12,839.70            NA               NA            0.00       0.00
 VINTAGE DENTAL                    Unsecured          52.80           NA               NA            0.00       0.00
 OLD NAVY VISA                     Unsecured      3,933.55            NA               NA            0.00       0.00
 MACYS                             Unsecured      1,752.00            NA               NA            0.00       0.00
 MID                               Unsecured         848.48           NA               NA            0.00       0.00
 AFNI                              Unsecured         400.49           NA               NA            0.00       0.00
 AT&T MOBILITY/AFNI                Unsecured         101.89           NA               NA            0.00       0.00
 BEST BUY                          Unsecured      2,897.77            NA               NA            0.00       0.00
 UNITED STUDENT AID FUNDS          Unsecured     94,047.48     57,251.48        57,251.48      31,964.43        0.00
 WELLS FARGO DEALERS SERVICES      Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40344        Doc 31      Filed 12/07/18     Entered 12/07/18 14:00:14              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $132,094.95         $84,399.16              $0.00


 Disbursements:

         Expenses of Administration                             $7,116.43
         Disbursements to Creditors                            $84,399.16

 TOTAL DISBURSEMENTS :                                                                      $91,515.59


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
